08/18/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 4, 2021

               DARRYL ROBINSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                      No. 14-00511    Glenn Ivy Wright, Judge


                             No. W2020-00942-CCA-R3-PC



The Petitioner, Darryl Robinson, appeals from the Shelby County Criminal Court’s denial
of his petition for post-conviction relief, wherein he challenged his convictions for
aggravated robbery and possession of a handgun by a convicted felon. See Tenn. Code
Ann. §§ 39-13-402, -17-1307(c)(1). On appeal, the Petitioner submits that he received the
ineffective assistance of counsel due to (1) trial counsel’s failure to object to and preserve
for appeal references by a witness identifying the Petitioner at trial by his prejudicial
nickname “Trigger Man”; and (2) trial counsel’s failure to object during closing argument
to the State’s use of a “pink elephant” analogy, as well as the failure to preserve the issue
in the motion for new trial. In addition, the Petitioner raises a stand-alone allegation of
prosecutorial misconduct based upon the State’s closing argument. Having reviewed the
entire record and the briefs of the parties, we are constrained to agree with the Petitioner
that the post-conviction court failed to make sufficient findings of fact and conclusions of
law to enable appellate review of all his claims. Accordingly, we reverse the judgment of
the post-conviction court and remand this case for proceedings consistent with this opinion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed;
                                  Case Remanded

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and JILL BARTEE AYERS, J., joined.

Robert H. Golder (at post-conviction hearing and on appeal), and Brett B. Stein (on post-
conviction pleadings), Memphis, Tennessee, for the appellant, Darryl Robinson.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie R. Byrd,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                    OPINION
                              FACTUAL BACKGROUND

       This case arises from the May 14, 2013 robbery of Thomas Wright, Jr. (“the victim”)
at gunpoint by two males, the Petitioner and Demetrius Davison. See State v. Darryl
Robinson, W2016-01803-CCA-R3-CD, 2017 WL 5952925, at *1 (Tenn. Crim. App. Nov.
29, 2017). According to the victim, the Petitioner wielded a black .32 caliber revolver,
which the Petitioner pointed at him during the encounter. Ultimately, the victim, fearing
for his life, gave the Petitioner everything from his pockets, including $900 in cash, his
phone, and his wallet.

       The Shelby County Grand Jury indicted the Petitioner for aggravated robbery and
“possession of a firearm by one previously convicted of a felony involving the use or
attempted use of force, violence, or a deadly weapon arising out of” the encounter.
Robinson, 2017 WL 5952925, at *1. The jury convicted the Petitioner of aggravated
robbery and being a “convicted felon in possession of a handgun.” Id. at *2. On appeal,
this court “affirm[ed] the [Petitioner]’s convictions for aggravated robbery and convicted
felon in possession of a handgun but remand[ed] for resentencing on the convicted felon
in possession of a handgun conviction.” Id. at *8.

       As relevant to this appeal, the Petitioner, in the direct appeal of his convictions,
argued that Mr. Davison’s references to him by his nickname “Trigger Man” were
prejudicially erroneous. Robinson, 2017 WL 5952925, at *3. To provide context, this
court noted the following procedural history surrounding the issue at trial:

             Prior to trial, the [Petitioner] moved to prevent Mr. Davison from
      using the [Petitioner’s] nickname of “Trigger Man” during his testimony,
      arguing that the nickname was “highly prejudicial.” The State argued that
      Mr. Davidson only knew the [Petitioner] by the nickname until the initiation
      of the case. The trial court informed the State to have its witnesses refrain
      from using the [Petitioner’s] nickname. However, during the course of his
      testimony, Mr. Davison used the [Petitioner’s] nickname four times.
             ....
             . . . During his direct testimony, Mr. Davison used the [Petitioner’s]
      actual name several times but twice used the [Petitioner’s] nickname. The
      defense did not object to the two occurrences, and the State did not request a
      sidebar to admonish the witness; however, the State appeared to make a point
      of repeatedly using the [the Petitioner’s] full name throughout its questioning
      of Mr. Davison as a gentle reminder to not use the nickname. When Mr.
      Davison relayed in detail the sequence of events leading up to and including
      the robbery, he used the [Petitioner’s] actual name. During cross-
      examination, Mr. Davison used the [Petitioner’s] nickname two more times.
                                            -2-
        The first time, Mr. Davison started with the nickname “Trigger,” but then
        appeared to catch himself and used the [Petitioner’s] actual name. The
        second reference occurred in the same way, with Mr. Davison[’s] first using
        the nickname and then correcting himself and using the actual name.

Id. at *3-4.

        This court initially concluded that the Petitioner waived plenary review of his
argument because the Petitioner did not lodge an objection, request a curative instruction,
or raise the issue in his motion for new trial. Robinson, 2017 WL 5952925, at *3. Then,
analyzing the issue under the plain error doctrine, this court determined that the Petitioner
was not entitled to relief “because there was no breach of a clear and unequivocal rule of
law, it [was] not clear that the [Petitioner] did not waive the issue for tactical reasons, and
consideration of the issue [was] not necessary to do substantial justice.” Id. at *4. In so
concluding, this court reasoned as follows:

        . . . First, although, “[n]icknames should generally be avoided,” State v.
        Zirkle, 910 S.W.2d 874, 886 (Tenn. 1995), there is no outright prohibition
        against the use of nicknames. Second, it is possible that the [Petitioner] chose
        to withhold his objection to the few instances when his nickname was used
        because Mr. Davison quickly corrected himself and most often used the
        [Petitioner’s] real name, and objecting would have drawn attention to the
        response. Third, the use of the [Petitioner’s] nickname was limited and
        quickly corrected such that it did not saturate the trial to the extent that it had
        any effect on the jury’s verdict.

Id.

         The Petitioner filed a pro se petition for post-conviction relief on December 3,
2018.1 After appointment of counsel, the Petitioner filed an amended petition. In the
amended petition, the Petitioner raised the following issues2: (1) trial counsel rendered
ineffective assistance by failing to object to the prejudicial use of the Petitioner’s nickname
during Mr. Davison’s testimony and failing to preserve the issue in the motion for new
trial, thereby waiving plenary review of the issue; (2) trial counsel rendered ineffective
assistance by giving inaccurate and misleading advice to the Petitioner regarding his prior
criminal record, which resulted in infringement upon the Petitioner’s inalienable right to
1
 This court’s direct appeal opinion was filed on November 29, 2017. The Petitioner averred in his pro se
petition that he gave the petition to the proper authority at his place of incarceration on November 28, 2018.
Thus, the petition was timely filed. See Tenn. R. Crim. P. 49(d)(1).
2
 Though the initial portion of the amended petition only paraphrased these issues, the details of these issues
were further developed in the argument section.
                                                    -3-
testify in his own defense; (3) the State committed prosecutorial misconduct during closing
arguments when the State made multiple comments utilizing a “pink elephant” analogy to
discredit the defense strategy, and these remarks were not appropriate comments on the
proof, but rather on the character and skill of trial counsel, and by extension, the honesty
and credibility of the non-testifying Petitioner; and (4) trial counsel rendered ineffective
assistance by failing to object to the flagrant, intentional, improper, and repeated comments
made by the State during closing arguments and failing to preserve the issue in the motion
for new trial, thereby waiving plenary review of the issue.

        The State filed a response in opposition on August 29, 2019. A hearing on the
amended petition was held on January 16, 2020, at which the Petitioner and trial counsel
testified.

        The Petitioner admitted that his nickname was “Trigger Man.” The Petitioner
explained that he acquired the nickname in 1996 after he was arrested “for a gun charge
and got out,” that the name had “stuck ever since,” and that all of his friends referred to
him by his nickname. The Petitioner believed that he reviewed the discovery materials in
his case and that the name “Trigger Man” was mentioned therein. The Petitioner did not
recall ever discussing the nickname with trial counsel.

       On cross-examination, the Petitioner stated that trial counsel advised him not testify
because “it wouldn’t look good” and that trial counsel did not want to bring the Petitioner’s
“background” to the attention of the jury. When asked if his background included three
aggravated assaults, the Petitioner said that he never went to prison for aggravated assault,
only aggravated robbery. However, the Petitioner acknowledged that the underlying
felonies for his possession of a handgun by a convicted felon conviction were three
aggravated assaults.

       On redirect, the Petitioner indicated that he did not discuss with trial counsel which
issues to raise in the motion for new trial. Specifically, the Petitioner confirmed that prior
to the motion for new trial hearing, he never discussed with trial counsel the use of the
nickname “Trigger Man” or the term “pink elephants.”

        The State then called trial counsel to testify. Trial counsel testified that the defense
strategy in the Petitioner’s case was to point out the inconsistencies between the victim’s
trial testimony and formal police statement, as well as pointing out the inconsistencies
between the trial testimony from the victim and Mr. Davison. Trial counsel opined that he
was “relatively pleased” with how the Petitioner’s trial proceeded.

       Trial counsel confirmed that he was aware of the Petitioner’s nickname “Trigger
Man.” Trial counsel said that he discussed the nickname with the Petitioner and that he
filed a motion in limine to exclude any references of the nickname, which motion was
                                         -4-
granted. Trial counsel believed that when Mr. Davison referred to the nickname during
trial, he objected to the first reference. According to trial counsel, during the discussion on
the objection that ensued, it was observed that Mr. Davison initially only knew the
Petitioner by the nickname, that the State had instructed its witnesses not to use the
nickname, and that when the nickname was used, the State would try to correct it by using
the Petitioner’s actual name. Trial counsel further recalled that after the objection, Mr.
Davison continued to refer to the nickname in some “really fast” instances but that Mr.
Davison corrected himself after referring to the nickname. Trial counsel explained that it
was not helpful to the Petitioner’s case to continue to object to references to the nickname
“because you really had to be listening to pick up on it” and continuous objections would
have brought more attention to the nickname.

       Relative to closing arguments, trial counsel was asked about the “pink elephant”
analogy used by the State. According to trial counsel, he would have objected if he had
found that particular line of argument objectionable, but he did not. Trial counsel opined
that “such analogies” were commonplace in closing arguments and that he did not feel
there was a legal basis for an objection.

       On cross-examination, trial counsel agreed that he did not ask the trial court for a
curative instruction regarding the “Trigger Man” references and that he probably should
have done so. Though trial counsel did not do appellate work, he acknowledged that he
was aware that the failure to raise an issue in the motion for new trial waived the issue for
plenary review purposes, thereby making it more difficult to win on appeal. Trial counsel
agreed that in the Petitioner’s motion for new trial, he only raised sufficiency of the
evidence as an issue. He explained that it “[p]robably wouldn’t have hurt” for him to have
also raised the “Trigger Man” references as an issue.

        When asked about the “pink elephant” analogy made by the State during closing
arguments, trial counsel indicated that he had only objected during closing arguments twice
in his legal career and that on one occasion, it was because the State referred to evidence
that was not presented at trial. He could not recall ever objecting based upon an improper
or prejudicial analogy made by the State during closing, explaining that there had never
been, in his opinion, an analogy that had crossed a certain objectionable threshold. Trial
counsel specifically stated that he did not think the “pink elephant” analogy “rose to any
kind of prejudicial level.”

        On redirect, trial counsel testified that he did not view the “pink elephant” analogy
as a direct insult to himself, the Petitioner, or the defense. He also did not believe that the
comment violated the Petitioner’s constitutional rights or misstated the law or facts of the
case. Trial counsel confirmed that there was a “first time for everything” and that he would
have made an objection if he believed one was necessary. Trial counsel also agreed with
the rationale provided by this court on direct appeal in denying plain error relief on the
                                               -5-
issue of Mr. Davison’s use of the nickname, such being that trial counsel decided against
objecting to avoid drawing attention to the nickname and that use of the nickname was
limited and quickly corrected such that it did not saturate the trial to the extent that it had
any effect on the jury’s verdict.

        Finally, on recross, trial counsel agreed that he did not raise the “pink elephant”
issue in the motion for new trial because he did not believe it was prejudicial. However,
trial counsel clarified that it “wouldn’t have hurt” for him to have included the issue.

        The parties did not make any closing arguments and submitted the issues based upon
the testimony and pleadings. Thereafter, the post-conviction court denied relief in an order
on July 10, 2020.

       The post-conviction court stated the issues by referencing the “grounds for relief”
as summarized by the Petitioner in his amended petition prior to the argument section,
those being that (1) trial counsel failed to object to the prejudicial nickname of the
Petitioner used during Mr. Davison’s testimony; (2) trial counsel relied on mistaken
information when advising the Petitioner not to testify; and (3) the Petitioner’s
constitutional rights were violated based on prosecutorial misconduct during closing
arguments. Addressing trial counsel’s failure to object to the prejudicial nickname, the
post-conviction court noted that trial counsel filed a motion in limine prior to trial to
exclude mention of the Petitioner’s nickname “Trigger Man,” that the State argued that Mr.
Davison only knew the Petitioner by the nickname, that the trial court granted the motion,
and that Mr. Davison was instructed not to use the nickname. In addition, the post-
conviction court indicated that trial counsel objected when Mr. Davison mentioned the
name during trial but that trial counsel did not object thereafter so as not to draw attention
to the matter.3

        Thereafter, the post-conviction court found that references to the nickname during
trial were “not used in a derogatory manner” but to identify the Petitioner. Moreover, the
post-conviction court concluded that use of the nickname “did not saturate the trial to the
extent that the record affirmatively show[ed] that it affected the jury’s verdict” and that
trial counsel’s “failure to object to use of the [P]etitioner’s nickname every time it was used
was a strategic decision” that did not prejudice the Petitioner. Relative to the several other
issues raised, the post-conviction court concluded that the Petitioner “abandoned or
waived” those because he failed to present any proof on these issues.

       The Petitioner filed a timely notice of appeal on July 12, 2020. The case is now
before us for our review.


3
    We note that this finding is not supported by the direct appeal opinion or the trial transcript.
                                                       -6-
                                         ANALYSIS

       On appeal, the Petitioner argues that (1) trial counsel was ineffective by failing to
object to or preserve for appeal Mr. Davison’s “Trigger Man” moniker references
identifying the Petitioner; (2) trial counsel was ineffective by failing to object to or preserve
for appeal the “pink elephant” analogy during the State’s closing argument; and (3) a stand-
alone claim that the State committed prosecutorial misconduct during closing argument.
The State responds that the Petitioner’s claims do not entitle him to relief.

        Initially, we note that the Petitioner raised an additional issue in his amended
petition, that being whether trial counsel was ineffective by giving inaccurate and
misleading advice to the Petitioner regarding his prior criminal record that thereby resulted
in an infringement upon the Petitioner’s inalienable right to testify in his own defense.
However, the Petitioner did not present or brief the issue on appeal. Typically, this would
result in the issue’s being abandoned and, thereby, waived on appeal. See Tenn. R. App.
P. 27(a); Tenn. Ct. Crim. App. R. 10(b).

       Nonetheless, as a threshold issue, the Petitioner submits that the post-conviction
court failed to make sufficient findings regarding his issues to enable appellate review,
specifically that the post-conviction court’s order failed to address the issues of ineffective
assistance of counsel and prosecutorial misconduct arising from the State’s references to
“pink elephants” in closing argument. The Petitioner indicates that the “pink elephant”
issue was “raised briefly during the hearing” and developed extensively in the amended
petition and that the post-conviction court should have addressed the issue on the merits.
He submits that this was more than mere “technical error” and asks this court to remand
for a more definitive order, including detailed findings of facts and conclusion of law
regarding the overlooked issues.

       The State responds that the record is sufficient to effectuate meaningful appellate
review because the post-conviction court entered “an order with factual findings and
conclusions of law on both factual allegations that the Petitioner raises on appeal.”
According to the State, the Petitioner misconstrues the post-conviction court’s order as
finding that he failed to sufficiently raise the “pink elephant” issue, but that the order
instead clearly states that the Petitioner abandoned or waived these issues because he failed
to present any proof. Thus, in the State’s estimation, a remand for “a more thorough final
order” is unnecessary.

        When determining the merits of a post-conviction petition, the Post-Conviction
Procedure Act requires the post-conviction court to make written findings of fact and
conclusions of law. A trial court’s final disposition of a petition for post-conviction relief
“shall set forth in the order or a written memorandum of the case all grounds presented,
and shall state the findings of fact and conclusions of law with regard to each such
                                            -7-
ground.” Tenn. Code Ann. § 40-30-111(b) (emphasis added). The use of the word “shall”
clearly indicates the Tennessee General Assembly intended that the duty of the post-
conviction court to make findings of fact is mandatory. Donald Mays v. State, No. W2003-
02761-CCA-R3-PC, 2004 WL 2439255, at *6 (Tenn. Crim. App. Oct. 28, 2004). Not only
do the post-conviction court’s findings of fact facilitate appellate review but, in many cases,
they are necessary for such review. Id. Where the post-conviction court fails to make “a
clear and detailed finding of fact,” either orally or on the record, the appellate court is “at
a complete loss to know the basis of the trial judge’s decision and judgment; assignments
of error and appellate review are seriously frustrated if not completely thwarted by lack of
a definitive finding of fact by the trial judge.” Brown v. State, 445 S.W.2d 669, 671 (Tenn.
Crim. App. 1969).

       In the case before us, we note that the Petitioner’s present predicament was clearly
exacerbated by post-conviction counsel’s failure to make any argument on the issues and
merely submitting the case to the post-conviction court for consideration. Thereafter, there
was no oral ruling made from the bench, and the post-conviction court’s subsequent order
only addresses the merits of the ineffective assistance issue involving Mr. Davison’s
references to the Petitioner by his nickname “Trigger Man.”

       Despite the State’s arguments to the contrary, the post-conviction court’s ruling
amounts to a preemptory finding of waiver for the failure to present any proof and is not a
ruling addressing the merits of the “pink elephants” ineffective assistance issue. The post-
conviction court, through its chosen words, does not make any legal conclusion that the
Petitioner failed to establish his factual allegations by clear and convincing evidence
regarding this issue. Moreover, the post-conviction court’s order does not recount the
testimony presented at the post-conviction hearing regarding the “pink elephant”
ineffective assistance issue in any fashion and specifically states that the other issues raised
in the petition, besides the “Trigger Man” moniker, were waived or abandoned due to the
Petitioner’s failure to present any proof on these issues. The record from the hearing is
clearly contrary to the post-conviction court’s finding of waiver, as the issue was squarely
raised in the amended petition and both the Petitioner and trial counsel were asked about
the “pink elephant” issue at the hearing. In fact, at the post-conviction hearing, the issue
was raised more than somewhat “briefly”; trial counsel was questioned rather extensively
about his decision not to object to the State’s closing argument.

       Were we to conclude that under these circumstances, the record is sufficient to
enable meaningful appellate review, though the post-conviction court made an incorrect
waiver finding preempting any subsequent findings of fact or conclusions of law, we would
effectively nullify the “shall” language of Tennessee Code Annotated section 40-30-
111(b). Again, we reiterate that this section requires that the order shall set forth “all
grounds presented” and “state the findings of fact and conclusions of law with regard to

                                             -8-
each such ground.” Tenn. Code Ann. § 40-30-111(b). We conclude that the record is
devoid of any findings of fact and conclusions of law with regards to the Petitioner’s “pink
elephants” ineffective assistance issue that was clearly stated in the amended petition for
post-conviction relief and raised by the testimony at the post-conviction hearing.4

       We take this opportunity to point out that “findings of fact” are the post-conviction
court’s opportunity to fulfill its responsibility to sort through all the evidence and set forth
what actually happened, as opposed to just each witness’s version of what happened. See
Charles Bradford Stewart v. State, No. M2015-02449-CCA-R3-PC, 2017 WL 2645651, at
*14 (Tenn. Crim. App. June 20, 2017). Without sufficient factual findings and conclusions
of law, we are unable to properly address the merits of Petitioner’s claims. See, e.g., Casey
Colbert v. State, No. W2019-00383-CCA-R3-PC, 2020 WL 2394141, at *16 (Tenn. Crim.
App. May 12, 2020); Steven Tyler Nabi v. State, No. M2017-00041-CCA-R3-PC, 2018
WL 1721869, at *4 (Tenn. Crim. App. Apr. 9, 2018) (both reaching a similar conclusion).
Because ineffective assistance of counsel is a single ground for relief, and because if the
Petitioner were to be granted relief based upon his ineffective assistance allegations, he
would receive a new trial, we decline to piecemeal these proceedings and, accordingly,
believe a complete remand to be in order. See, e.g., Micah Ross Johnson v. State, No.
E2019-00491-CCA-R3-PC, 2020 WL 5362353, at *8-9 (Tenn. Crim. App. Sept. 8, 2020)
(relying on similar reasons for a complete remand for a single order to address all of the
issues raised by the petitioner).

                                            CONCLUSION

       Accordingly, we reverse the judgment of the post-conviction court and remand for
further proceedings consistent with this opinion. After an order is entered in compliance
with the requirements of the post-conviction statutes and this opinion, the losing party shall
be entitled to initiate an appeal in accordance with the Tennessee Rules of Appellate
Procedure.



                                                          D. KELLY THOMAS, JR., JUDGE


4
  We feel constrained to observe that were we dealing only with the stand-alone prosecutorial misconduct
issue regarding the State’s “pink elephant” analogy, we would affirm the post-conviction court’s waiver
finding, though we would do so on a different ground. As the State aptly notes, such claim would be waived
for failing to raise it on direct appeal. See Tenn. Code Ann. § 40-30-106(g); see also Wendell Guinn v.
State, No. W2016-02152-CCA-R3-PC, 2018 WL 1640077, at *5 (Tenn. Crim. App. Apr. 5, 2018) (noting
that a stand-alone claim of prosecutorial misconduct was waived due to the failure to raise the issue on
direct appeal). In addition, there was never any clear claim made by the Petitioner regarding the ineffective
assistance of appellate counsel.
                                                   -9-